In an action for absolute divorce, plaintiff appeals from a judgment in favor of the defendant dismissing the complaint upon the merits, entered after a verdict in favor of the defendant on settled issues. Judgment reversed on the law and the facts, without costs, and a new trial granted. The conduct of the plaintiff was not a proper issue at the trial, and the several portions of testimony imputing misconduct to him should not have, been admitted. (Parsons v. Parsons, 191 App. Div. 545.) Furthermore, the verdict of the jury which was accepted by the Special Term is clearly against the weight of the evidence and the plaintiff’s motion for a new trial should have been granted. Close, P. J., Hagarty, Cars-well, Adel and Aldrich, JJ., concur.